  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


MIKE PRITCHETT,               )
                              )
     Plaintiff,               )
                              )       CIVIL ACTION NO.
     v.                       )         1:19cv47-MHT
                              )             (WO)
WILLIAM H. FILMORE, et        )
al.,                          )
                              )
     Defendants.              )

                           JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) Plaintiff Mike Pritchett's objections (doc. no.

8) are overruled.

    (2) The       United    States    Magistrate   Judge's

recommendation (doc. no. 5) is adopted.

    (3) Plaintiff Pritchett’s claims against defendants

William H. Filmore, Thomas Kirke Adams, Lee F. Knowles,

and David J. Harrison seeking relief for actions which

occurred during the state criminal proceedings before
the Circuit Court of Dale County, Alabama are dismissed

with prejudice.

    (4) Plaintiff Pritchett’s claims which go to the

fundamental legality of his trafficking in marijuana

conviction and resulting sentence are dismissed without

prejudice.

    No costs are taxed.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of   the   Federal     Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 26th day of March, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
